DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 10/25/2019 is acknowledged and has been approved for entry by the examiner. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-5, 8-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 5,335,707 – of record), in view of Kabe et al. (US 5,042,545).
Claim Interpretation: The preamble limitation “a bias tire” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 1, Sano teaches a heavy duty high speed cross ply tire. The tire includes the use of a pair of bead cores 2; a bead filler 10  times to 1.6 times the height of the flange, see FIG’S. 1 and 7.
Sano does not explicitly disclose the claimed R1/R3 ratio of 0.5 to 1.0. However, it is very well known in the art to form a carcass profile to have the same radii of curvature from the crown portion of the tire to the lower sidewall area of the tire. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the R1/R3 ratio as claimed since:
Kabe directed to a heavy duty tire being suitable for improved durability. Whereby the tire is configured to have a carcass layer whose profile is configured to comprise arcs having substantially the same radius of 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, for R1 and R3 having the same radius of curvature gives R1/R3 = 1.0 which meets the claimed range of 0.5 to 1.0, since 1.0 is a point on the claimed range. Moreover, it has been held that “[i]n the case where the prior art range ‘overlaps or touches the claimed range with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Kabe further discloses that in such a configuration the tension of the whole carcass cord with respect to the internal pressure can uniformly be distributed by providing a carcass line comprising arcs having substantially the same radius of curvature in a portion tangentially extending from the edge (R3) of the above-described parallel portion and leading through the maximum width portion of the tire to at least the upper portion of the bead filler (R1), see Col 4 lines 12-20.
Regarding claims 3, 8-9, wherein in a cross section in the tire meridian direction, the bead filler has a thickness in the tire lateral direction that gradually decreases radially outward from the corresponding one of the bead cores, see FIG. 1; the number of plies of each group is set to be not more than 4 plies, see Sano Col 2 lines 56-57; the plurality of carcass cords are laid at angles of 30­ to 60° with respect to the tire equator which meets the claimed range of 25° - 45°.
Regarding claims 4-5, 13-14, While modified Sano discloses the pair of bead cores is one of a plurality of the pairs of bead cores 2A, 2B, a plurality of the bead fillers 10 and a plurality of the carcass layers 6 are provided corresponding to the respective bead cores, the plurality of the carcass layers is turned back to be fixed while wrapping around the corresponding bead cores and the bead fillers corresponding to the respective bead cores, see FIG.6; it does not explicitly disclose in a cross section in the tire meridian direction, one of the plurality of bead fillers has a .
Claims 1, 3, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP S63-22705A – of record), in view of Kabe et al. (US 5,042,545).
Claim Interpretation: The preamble limitation “a bias tire
Sato teaches a large type bias fabric tire. The tire includes the use of a pair of bead cores 7; a bead filler – (depicted in FIG. 1 bit not annotated) disposed outward of each of the pair of bead cores in a tire radial direction; and a carcass layer 2 stretching between the respective pair of bead cores, wrapping around end portions of the respective bead cores, the carcass layer having opposite ends turned back to be fixed, in a cross section in a tire meridian direction, a cord on an innermost side of the carcass layer in a tire lateral direction having a curved shape projecting laterally outward at any position within a range of height from 0.9 times to 1.6 times a height of a flange of a rim on which the bias tire is assembled, and in the cross section in the tire meridian direction, a cord on an outermost side of the carcass layer in the tire lateral direction having a curved shape projecting laterally outward at any position within a range of height from 1.1 times to 1.6 times the height of the flange, see FIG 1.
Sato does not explicitly disclose the claimed R1/R3 ratio of 0.5 to 1.0. However, it is very well known in the art to form a carcass profile to have the same radii of curvature from the crown portion of the tire to the lower sidewall area of the tire. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the R1/R3 ratio as claimed since:
Kabe directed to a heavy duty tire being suitable for improved durability. Whereby the tire is configured to have a carcass layer whose 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, for R1 and R3 having the same radius of curvature gives R1/R3 = 1.0 which meets the claimed range of 0.5 to 1.0, since 1.0 is a point on the claimed range. Moreover, it has been held that “[i]n the case where the prior art range ‘overlaps or touches the claimed range with 
Kabe further discloses that in such a configuration the tension of the whole carcass cord with respect to the internal pressure can uniformly be distributed by providing a carcass line comprising arcs having substantially the same radius of curvature in a portion tangentially extending from the edge (R3) of the above-described parallel portion and leading through the maximum width portion of the tire to at least the upper portion of the bead filler (R1), see Col 4 lines 12-20.
Regarding claims 3, 8, 10-11, modified Sato further discloses in a cross section in the tire meridian direction, the bead filler has a thickness in the tire lateral direction that gradually decreases radially outward from the corresponding one of the bead cores, see Sato FIG. 1; the number of plies of each group is set to be not more than 4 plies, see Sato [0001] and FIG. 1; .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP S63-22705A – of record), in view of Kabe et al. (US 5,042,545), as applied to claim 1, in view of Assaad et al. (US 5,385,190 – of record).
Regarding claim 9, modified Sato does not explicitly disclose the innermost side of the carcass layer in the tire lateral direction has an angle of from 25° - 45° to a tire circumferential direction.
Assaad discloses a biased tire having a carcass whose plurality of plies extend across the tire at 20° - 50° with respect to the equatorial plane of the tire; which meets the claimed 25° - 45° with respect to the circumferential direction. And further discloses such a carcass configuration is suitable for use in applications of severe deformation experienced by the tread.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of modified Sato in the claimed manner as taught by Assaad to provide the tire with a construction suitable for use in severe tread deformation applications.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP S63-22705A – of record), in view of Assaad.
Claim Interpretation: The preamble limitation “a bias tire” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 23, Sato discloses a large type bias fabric tire. The tire includes the use of a pair of bead cores 7; a bead filler – (depicted in FIG. 1 bit not annotated) disposed outward of each of the pair of bead cores in a tire radial direction; and a carcass layer 2 stretching between the respective pair of bead cores, wrapping around end portions of the respective bead cores, the carcass layer having opposite ends turned back to be fixed, in a cross section in a tire meridian direction, a cord on an innermost side of the carcass layer in a tire lateral direction having a curved shape projecting laterally outward at any position within a range of height from 0.9 times to 1.6 times a height of a flange of a rim on which the bias tire is assembled, and in the cross section in the tire meridian direction, a cord on an outermost side of the carcass layer in the tire lateral direction having a curved shape projecting laterally outward at any position within a range of height from 1.1 
Sato does not explicitly disclose the innermost side of the carcass layer in the tire lateral direction has an angle of from 25° - 45° to a tire circumferential direction.
Assaad discloses a biased tire having a carcass whose plurality of plies extend across the tire at 20° - 50° with respect to the equatorial plane of the tire; which meets the claimed 25° - 45° with respect to the circumferential direction. And further discloses such a carcass configuration is suitable for use in applications of severe deformation experienced by the tread.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the carcass cords of modified Sato in the claimed manner as taught by Assaad to provide the tire with a construction suitable for use in severe tread deformation applications.
Allowable Subject Matter
Claims 6-7, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Sano does not teach nor reasonably suggest forming a tire such that in a cross section in the tire .
Allowable Subject Matter
Claims 21-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Sano does not teach nor reasonably suggest forming a tire such that in a cross section in the tire meridian direction, the cord on the innermost side of the carcass layer in the tire lateral direction has a radius of curvature R1 at a position at height 1.5 times the height of the flange, and has a radius of curvature R2 of the cord on the outermost side of the carcass layer in the tire lateral direction, a ratio R1/R2 being from 1.0 to 1.8; or a radius of curvature R4 of a tire profile line, have a ratio R1/R4 that is 2.5 or less as instantly claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.